Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Kumagai et al. [US Patent Application Publication 2013/0152412 A1, fails to anticipate or render obvious a sampling period control step of controlling a sampling period used in the sampling step for each time series data, the sampling period being a period for extracting one piece of data constituting the time series data, wherein in the sampling period control step, all sampling periods used in the sampling step are controlled to a normal period in an initial state, and when the evaluation value of the time series data is abnormal, the sampling period used when obtaining the time series data is controlled to an abnormal period shorter than the normal period, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 11 is allowed because the closest prior art, Kumagai et al. [US Patent Application Publication 2013/0152412 A1, fails to anticipate or render obvious a sampling period control section configured to control a sampling period used in the sampling section for each time series data, the sampling period being a period for extracting one piece of data constituting the time series data, wherein the sampling period control section controls all sampling periods used in the sampling section to a normal period in an initial state, and when the evaluation value of the time series data is abnormal, the sampling period control section controls the sampling period used when obtaining the time series data to an abnormal period shorter than the normal period, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 20 is allowed because the closest prior art, Kumagai et al. [US Patent Application Publication 2013/0152412 A1, fails to anticipate or render obvious a sampling period control step of controlling a sampling period used in the sampling step for each time series data, the sampling period being a period for extracting one piece of data constituting the time series data, wherein in the sampling period control step, all sampling periods used in the sampling step are controlled to a normal period in an initial state, and when the evaluation value of the time series data is abnormal, the sampling period used when obtaining the time series data is controlled to an abnormal period shorter than the normal period, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka et al. (US Patent Application Publication 2007/0162172 A1).
Neogi et al. (US Patent Application Publication 2008/0183778 A1).
INAME et al. (US Patent Application Publication 2017/0068236 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862